Order directing judgment of foreclosure and sale and judgment entered thereon reversed upon the law and the facts, with costs to appellants, the three actions consolidated, the ease remitted to the Special Term and set down for trial on December 1, 1931, subject to the consent of the justice there presiding. Upon the failure of appellants to consent to proceed to trial, the order and the judgment are unanimously affirmed, with costs. Upon the pleadings and facts shown by the record, we deem it inequitable not to try all the issues involved in one consolidated action. Lazansky, P. J., Young, Kapper, Hagarty and Seudder, JJ., concur.